Exhibit 10.29

Execution Version

SEVENTH AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO
PLEDGE AND SECURITY AGREEMENT

This SEVENTH AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO PLEDGE AND
SECURITY AGREEMENT (this “Amendment”) is made and entered into as of December
12, 2016 by and among RECRO GAINESVILLE LLC, a Massachusetts limited liability
company (the “Borrower”), RECRO PHARMA, INC., a Pennsylvania corporation
(“Parent”), RECRO ENTERPRISES, INC., a Delaware corporation (“Recro
Enterprises”), RECRO IRELAND LIMITED, an Irish private company limited by shares
(“Recro Ireland” and, together with Parent and Recro Enterprises, collectively,
the “Grantors”) and ORBIMED ROYALTY OPPORTUNITIES II, LP, a Delaware limited
partnership (together with its Affiliates, successors, transferees and
assignees, the “Lender”).

WHEREAS, the Borrower and the Lender entered into a Credit Agreement, dated as
of March 7, 2015, as amended by a certain First Amendment to Credit Agreement,
dated as of April 10, 2015, a certain Second Amendment to Credit Agreement,
dated as of April 27, 2015, a certain Third Amendment to Credit Agreement, dated
as of July 9, 2015, a certain Fourth Amendment to Credit Agreement, dated as of
August 31, 2015, a certain Fifth Amendment to Credit Agreement, dated as of
November 12, 2015, and a certain Sixth Amendment to Credit Agreement, dated as
of July 29, 2016 (as so amended, the “Credit Agreement”) and pursuant to which
the Lender has extended credit to the Borrower on the terms set forth therein;

WHEREAS, the Grantors and the Lender entered into a Pledge and Security
Agreement, dated as of April 10, 2015, as supplemented on April 10, 2015 and
July 31, 2015 (as so supplemented, the “Security Agreement”);

WHEREAS, pursuant to Section 10.1 of the Credit Agreement, the Credit Agreement
may be amended by an instrument in writing signed by each of the Borrower and
the Lender, and pursuant to Section 7.3 of the Security Agreement, the Security
Agreement may be amended by an instrument in writing signed be each of the
Grantors and the Lender; and

WHEREAS, the Borrower, Grantors and the Lender desire to amend certain
provisions of the Credit Agreement and the Security Agreement as provided in
this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.

Definitions; Loan Document. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement or the
Security Agreement, as applicable. This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement, the Security Agreement and
the other Loan Documents.

 

2.

Amendments to Section 1.1 of the Credit Agreement.

 

a.

Section 1.1 of the Credit Agreement is hereby amended by inserting the following
new defined terms therein in the proper alphabetical order:

“Fifth Amendment” means the Fifth Amendment to Credit Agreement, dated as of
November 12, 2015, between the Borrower and the Lender.

 

--------------------------------------------------------------------------------

 

“Seventh Amendment” means the Seventh Amendment to Credit Agreement, dated as of
December 12, 2016, between the Borrower, the Grantors (as defined therein) and
the Lender.

“Sixth Amendment” means the Sixth Amendment to Credit Agreement, dated as of
July 29, 2016, between the Borrower and the Lender.

“Tablet Investment” means the purchase of certain Tablet Press/Coater equipment
and the related facility improvements and capital expenditures to be made in
connection therewith in an aggregate amount not to exceed $2,000,000.”

 

b.

The definition of “Consolidated Total Leverage Ratio” in Section 1.1 of the
Credit Agreement is hereby amended by inserting the following clause after the
words “Consolidated Total Debt”:

“(other than Indebtedness permitted by Section 8.2(e)(ii))”

 

c.

The definition of “Loan Documents” in Section 1.1 of the Credit Agreement is
hereby amended by inserting after the phrase “the Fifth Amendment, the Sixth
Amendment, the Seventh Amendment,” immediately after the words “the Fourth
Amendment,”.

 

d.

The definition of “Net Casualty Proceeds” in Section 1.1 of the Credit Agreement
is hereby amended by replacing the reference to “Section 8.3(e)” therein with
“Section 8.3 (d)”.

 

3.

Amendment to Section 8.2(e) of the Credit Agreement. Section 8.2(e) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(e)(i) Purchase Money Indebtedness and Capitalized Lease Liabilities not to
exceed $500,000 in the aggregate, including of any outstanding Purchase Money
Indebtedness and Capitalized Lease Liabilities permitted by Section 8.2(c), and
(ii) Indebtedness incurred at any time in connection with the Tablet Investment
in an aggregate amount not to exceed $2,000,000 at any time outstanding;”

 

4.

Amendment to Section 8.3(d) of the Credit Agreement. Section 8.3(d) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(d)(i) Liens securing Indebtedness of the Loan Parties and their respective
Subsidiaries permitted pursuant to Section 8.2(e)(i) (provided that (x) such
Liens shall be created within 180 days of the acquisition of the assets financed
with such Indebtedness and (y) such Liens do not at any time encumber any
property other than the property so financed), and (ii) Liens securing
Indebtedness of the Loan Parties and their respective Subsidiaries permitted
pursuant to Section 8.2(e)(ii) (provided that such Liens do not at any time
encumber any property other than the property purchased pursuant to the Tablet
Investment);”

 

5.

Amendments to Section 8.4 of the Credit Agreement. Section 8.4(d) of the Credit
Agreement is hereby amended by inserting the following parenthetical immediately
after the references to “$2,000,000” and “$4,000,000”, respectively in such
section:

2

--------------------------------------------------------------------------------

 

“(excluding any capital expenditures included in the Tablet Investment)”

 

6.

Amendments to Section 7.5 of the Security Agreement. Section 7.5 is hereby
amended and restated in its entirety to read as follows:

“Section 7.5. Release of Liens. Upon (a) the Disposition of Collateral in
accordance with the Credit Agreement or (b) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (i) such Collateral (in the case of clause (a)) or (ii) all
Collateral (in the case of clause (b)). Following Grantor’s request, Lender
hereby agrees to release or subordinate any Lien on any property granted to or
held by the Lender under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.3(d) of the Credit Agreement, to the
extent reasonably required by such holder. Upon any such Disposition or
termination, the Lender will, at the Grantors’ sole expense, deliver to the
Grantors, without any representations, warranties or recourse of any kind
whatsoever, all Collateral held by the Lender hereunder and subject to such
Disposition or termination, and in connection with any such Disposition,
termination, release or subordination, the Lender will, at the Grantors’ sole
expense, execute and deliver to the Grantors such documents as the Grantors
shall reasonably request to evidence such termination, release or
subordination.”

 

7.

Conditions to Effectiveness of Amendment. This Amendment shall become effective
upon receipt by the Lender, the Borrower and Grantors of counterpart signatures
of the others to this Amendment duly executed and delivered by each of the
Lender, the Borrower and Grantors.

 

8.

Expenses. The Borrower agrees to pay on demand all reasonable expenses of the
Lender (including, without limitation, the reasonable fees and out-of-pocket
expenses of Covington & Burling LLP, counsel to the Lender, and of local
counsel, if any, who may be retained by or on behalf of the Lender) incurred in
connection with the negotiation, preparation, execution and delivery of this
Amendment.

 

9.

No Implied Amendment or Waiver. Except as expressly set forth in this Amendment,
this Amendment shall not, by implication or otherwise, limit, impair, constitute
a waiver of or otherwise affect any rights or remedies of the Lender under the
Credit Agreement, the Security Agreement or the other Loan Documents, or alter,
modify, amend or in any way affect any of the terms, obligations or covenants
contained in the Credit Agreement, the Security Agreement or the other Loan
Documents, all of which shall continue in full force and effect. Nothing in this
Amendment shall be construed to imply any willingness on the part of the Lender
to agree to or grant any similar or future amendment, consent or waiver of any
of the terms and conditions of the Credit Agreement, the Security Agreement or
the other Loan Documents.

 

10.

Counterparts; Governing Law. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
such when so executed and delivered shall be an original, but all of such
counterparts shall together constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page of this Amendment by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Amendment.
THIS AMENDMENT SHALL BE GOVERNED BY,

3

--------------------------------------------------------------------------------

 

 

AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5‑1401 AND 5‑1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

RECRO GAINESVILLE LLC
as the Borrower


By: /s/ Donna Nichols
Name:  Donna Nichols
Title:  Treasurer

RECRO PHARMA, INC.
as a Grantor


By:  /s/ Gerri Henwood
Name:  Gerri Henwood
Title: President and CEO

RECRO ENTERPRISES, INC.
as a Grantor


By:  /s/ Donna Nichols
Name:  Donna Nichols
Title:  Secretary and Treasurer

RECRO IRELAND LIMITED
as a Grantor


By:  /s/ Gerri Henwood
Name: Gerri Henwood
Title:  President

Signature Page to Seventh Amendment to Credit Agreement and First Amendment to
Pledge and Security Agreement

--------------------------------------------------------------------------------

 

ORBIMED ROYALTY OPPORTUNITIES II, IP,
as the Lender


By OrbiMed ROF II LLC,
its General Partner

By OrbiMed Advisors LLC,
its Managing Member


By:  /s/ Samuel D. Isaly
Name: Samuel D. Isaly
Title: Managing Member

Signature Page to Seventh Amendment to Credit Agreement and First Amendment to
Pledge and Security Agreement